UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2227


In re: KEVIN LEE MYERS, JR.,

                    Petitioner.



                           On Petition for Writ of Mandamus.
                   (1:19-cv-00865-LCB-LPA; 1:17-cr-00018-LCB-1)


Submitted: April 22, 2021                                         Decided: April 26, 2021


Before GREGORY, Chief Judge, AGEE, Circuit Judge, and TRAXLER, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Kevin Lee Myers, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kevin Lee Myers, Jr., petitions for a writ of mandamus, alleging that the magistrate

judge is prejudiced against him and has unduly delayed in ruling on his 28 U.S.C. § 2255

motion, and he seeks an order from this court directing the district court to act. Our review

of the district court’s docket reveals that the magistrate judge recently took significant

action on Myers’ motion. Moreover, we find that Myers’ unsubstantiated and conclusory

claim that the magistrate judge is prejudiced against him fails to establish that he is entitled

to the extraordinary remedy of mandamus relief. Accordingly, we deny the mandamus

petition. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                         PETITION DENIED




                                               2